DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-36, 44, 46-48, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagade (US 6,585,237).
Regarding claim 33, the reference Pagade discloses a structure that is used in the treatment of a fluid, comprising: a body (4) having an axis; at least one curved fluid flow path that rotates around, and extends along at least a portion of, the axis of the body (see col. 6, line 47 to col. 8, line 67; Figs. 1-11).
Regarding claim 34, the reference Pagade discloses the structure, wherein the at least one flow path extends continuously along a length of the body (see col. 8, lines 48-58; Figs. 1-11).
Regarding claim 35, the reference Pagade discloses the structure, wherein the body comprises one or more sheets (4), the at least one flow path being defined by at least one of the one or more sheets (see col. 6, line 47 to col. 8, line 67; Figs. 1-11).

Regarding claim 44, the reference Pagade discloses the structure, wherein the at least one flow path is provided with one or more protrusions (17) that increase a surface area of the flow path (see col. 6, lines 47-54; Fig. 5).  
Regarding claim 46, the reference Pagade discloses the structure, wherein the flow path rotates around the axis with a constant radius (see col. 8, lines 48-58; Fig. 5).
Regarding claim 47, the reference Pagade discloses the structure, wherein a diameter of the structure is 100 mm or less (see col. 6, lines 37-44).
Regarding claim 48, the reference Pagade discloses the structure, wherein the structure forms a modular structure unit (4), and wherein a plurality of modular structure units (4) can be combined with one another to form a structure assembly (see col. 9, lines 17-43; Figs. 8-11).
Regarding claim 50, the reference Pagade discloses a structure assembly comprising a plurality of the modular structure units (4) (see col. 9, lines 17-43; Figs. 8-11).
Regarding claim 51, the reference Pagade discloses the structure assembly, wherein a diameter of the structure assembly is at least two times a diameter of one of the plurality of modular structure units (see col. 6, lines 37-44; Figs. 8-11).
Claims 33-37, 39-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringo et al. (US 2003/0116871).
Regarding claim 33, the reference Ringo et al. discloses a structure that is used in the treatment of a fluid, comprising: a body having an axis; at least one curved fluid 
Regarding claim 34, the reference Ringo et al. discloses the structure, wherein the at least one flow path extends continuously along a length of the body (see paras. [0027]-[0038]; Figs. 1 and 4A).
Regarding claim 35, the reference Ringo et al. discloses the structure, wherein the body comprises one or more sheets, the at least one flow path being defined by at least one of the one or more sheets (see paras. [0027]; [0036]; Figs. 1, 4A, 8A).
Regarding claim 36, the reference Ringo et al. discloses the structure, wherein each sheet has a helicoid structure (see paras. [0027]; [0036]; Figs. 1, 4A, 8A).
Regarding claim 37, the reference Ringo et al. discloses the structure, wherein the at least one flow path is formed by or comprises a plurality of corrugations in the one or more sheets (see paras. [0027]; [0036]; Figs.1, 4A, 8A).
Regarding claim 39, the reference Ringo et al. discloses the structure, wherein the at least one flow path comprises one or more walls that extend away from a surface of the one or more sheets (see paras. [0027]; [0036]; Figs.1, 4A, 8A).
Regarding claim 40, the reference Ringo et al. discloses the structure, wherein the body has a plurality of mutually isolated flow paths (see para. [0027]; [0036]; Figs. 1, 4A, 8A).
Regarding claim 41, the reference Ringo et al. discloses the structure, wherein the flow paths are coaxially arranged (see paras. [0027]; [0036]; Figs. 1, 4A, 8A).
 wherein the flow paths are arranged linearly relative one another (see paras. [0027]; [0028]; [0036]; Figs. 1, 4A, 8A).
Regarding claim 43, the reference Ringo et al. discloses the structure, wherein a wall delimits the mutually isolated flow paths (see para. [0027]; [0036]; Figs. 1, 4A, 8A).
Regarding claim 45, the reference Ringo et al. discloses the structure, wherein the at least one flow path is provided with one or more apertures (see para. [0033]; Figs. 1, 4A, 8A.
Claims 33-36, 45, 46, and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 4,224,257).
Regarding claim 33, the reference Robinson discloses a structure (34) that is used in the treatment of a fluid, comprising: a body having an axis; at least one curved fluid flow path that rotates around, and extends along at least a portion of, the axis of the body (see col. 3, lines 27-39; Figs. 2-6). 
Regarding claim 34, the reference Robinson discloses the structure, wherein the at least one flow path extends continuously along a length of the body (see col. 3, lines 27-39; Figs. 2-6).
Regarding claim 35, the reference Robinson discloses the structure, wherein the body comprises one or more sheets, the at least one flow path being defined by at least one of the one or more sheets (see col. 3, lines 27-39; Figs. 2-6).
Regarding claim 36, the reference Robinson discloses the structure, wherein each sheet has a helicoid structure (see col. 3, lines 27-39; Figs. 2-6).


Regarding claim 46, the reference Robinson discloses the structure, wherein the flow path rotates around the axis with a constant radius (see col. 3, lines 27-39; Figs. 4-6).
Regarding claim 48, the reference Robinson discloses the structure, wherein the structure forms a modular structure unit (42), and wherein a plurality of modular structure units (42) can be combined with one another to form a structure assembly (see col. 4, lines 13-28; Fig. 6).
Regarding claim 49, the reference Robinson discloses the structure, where a perimeter of the body (42) is defined by a polygon such that adjacent bodies can be tessellated with one another to form the structure assembly (see col. 4, lines 13-28; Fig. 6).
Regarding claim 50, the reference Robinson discloses a structure assembly comprising a plurality of the modular structure units (42) (see col. 4, lines 13-28; Fig. 6).
Claims 33-36, 39-43, 45, 46, 48, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2007/0205523).
Regarding claim 33, the reference Kojima discloses a structure that is used in the treatment of a fluid, comprising: a body having an axis; at least one curved fluid flow path that rotates around, and extends along at least a portion of, the axis of the body (see paras. [0063]; [0067]; Figs. 1-12).
Regarding claim 34, the reference Kojima discloses the structure, wherein the at least one flow path extends continuously along a length of the body (see Figs. 1-12).

Regarding claim 36, the reference Kojima discloses the structure, wherein each sheet has a helicoid structure (see para. [0063]; Figs. 1-12).
Regarding claim 39, the reference Kojima discloses the structure, wherein the at least one flow path comprises one or more walls that extend away from a surface of the one or more sheets (see para. [0063]; Figs. 1-12).
Regarding claim 40, the reference Kojima discloses the structure, wherein the body has a plurality of mutually isolated flow paths (see para. [0063]; Figs. 1-12).
Regarding claim 41, the reference Kojima discloses the structure, wherein the flow paths are coaxially arranged (see para. [0063]; Figs. 1-12).
Regarding claim 42, the reference Kojima discloses the structure, wherein the flow paths are arranged linearly relative one another (see paras. [0077]; [0080]; [0083]; Figs. 8-12).
Regarding claim 43, the reference Kojima discloses the structure, wherein a wall delimits the mutually isolated flow paths (see  paras. [0077]; [0080]; [0083]; Figs. 1-12).
Regarding claim 45, the reference Kojima discloses the structure, wherein the at least one flow path is provided with one or more apertures (see para. [0063]; Figs. 1-12).
Regarding claim 46, the reference Kojima discloses the structure, wherein the flow path rotates around the axis with a constant radius (see para. [0063]; Figs. 1-12).

Regarding claim 50, the reference Kojima discloses a structure assembly comprising a plurality of the modular structure units (see paras. [0077]; [0080]; [0083]; Figs. 8-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Pagade (US 6,585,237).
Regarding claim 52, the reference Pagade does not specifically disclose wherein a maximum diameter of the assembly is 500 mm or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the structure assembly such that a maximum diameter of the assembly is 500mm or less, since the reference Pagade teaches that morphology of the structure assembly makes it possible to add or remove elements of the structure assembly so as to suit changes in the equipment diameter into which the structure assembly is to be installed (see col. 4, line 66 to col. 5, line 4; col. 6, lines 38-44). 

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim is allowable because the prior art of record does not disclose or fairly suggest the feature: wherein adjacent sheets are arranged relative one another so that corrugations in one sheet face and are aligned with corrugations in an adjacent sheet to form respective flow paths having the appearance of a hexagon without parallel side walls, as recited in claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774